DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marcus W. Hammack on 12/08/2021

The application has been amended as follows, as per the attached claim amendments: 
Amend Claim 1, line 19 as follows:
member are coupled to an adapter housing having an interior volume, and wherein the adapter housing is coupled to a vacuum pump positioned below the adapter housing;

Amend Claim 3 as follows:
Change the “are” to “is” and “a vacuum pump” to “the vacuum pump.”
Amend Claim 4 as follows:
Change the “are” to “is”

	Amend Claim 10, lines 16-17 as follows:
	actuator for each valve disposed in an interior volume of a symmetric valve body and an adapter housing coupled between each of the processing volumes and a single vacuum pump, wherein the single vacuum pump is positioned below the adapter housing.

	Amend Claim 16, line 22 as follows:
	and wherein the adapter housing is coupled to a vacuum pump positioned below the adapter housing; and

 	Amend Claim 16, line 24 as follows:
	least partially disposed in the interior volume of the adapter housing, the symmetric valve body

Reasons for Allowance
Claims 1-4, 7, 10-16, 18, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, whether alone or in combination, does not expressly teach an apparatus for processing a substrate comprising a dual chamber housing with two pump interface members coaxially aligned with the dual cylindrical openings of the dual chamber housing, an adapter housing coupled to the pump interface  and a vacuum pump .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716